DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 10, and 19-20 in the reply filed on 12/16/2021 is acknowledged. 
In response to the species election, applicant elected SEQ ID NO: 4, reading on claims 1-2, 10, and 19-20. 
Claims 18, 21, 24-25, 31-35, 38, 40-43, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.

Claim Status
Claims 1-2, 10, 18-21, 24-25, 31-35, 38, 40-43, and 46 are pending. 
Claims 3-9, 11-17, 22-23, 26-30, 36-37, 39, and 44-45 were cancelled.
Claims 18, 21, 24-25, 31-35, 38, 40-43, and 46 are withdrawn as being directed to a non-elected invention, the election having been made on 2/16/2021.
Claims 1-2, 10, and 19-20 have been examined.

Priority
This application has PRO 62/772,948 filed on 11/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
The specification failed to disclose a representative number of any one amino acid substitution, insertion, addition, or deletion of SEQ ID NO: 1 in claim 1(b). The peptide sequence of SEQ ID NO: 1 comprises reserved amino acids Arg, Asn, Trp, Ser, Leu, Thr, and Ala not subject to one substitution, insertion, addition, or deletion as claimed in 1(b). Furthermore, the 
The specification failed to disclose correlation or relationship between the structure of the invention and its function with respect to one substitution, insertion, addition, or deletion of SEQ ID NO: 1. The specification disclosed SEQ ID NO: 1 comprising conserved amino acid residues as a functional antimicrobial agent (summary of the invention), but the specification failed to show the correlation or relationship between the structure of the invention and its function with respect to one substitution, insertion, addition, or deletion of SEQ ID NO: 1 as claimed.
With respect to claim 2, for the same reasons, the specification failed to (i) disclose a representative number of a mutations of one substitution, insertion, addition, or deletion for SEQ ID Nos: 2-8, or (ii) a structure and function relationship between the mutations and SEQ ID Nos: 2-8.
Since the specification failed to satisfy the written description requirement, claims 1-2, 10, and 19-20 are rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al. (PLoS ONE 10(2): e0117394.).
Claim 1 is drawn to a peptide comprising the formula of SEQ ID NO: 1 with the proviso that the amino acid sequence is not SEQ ID NO: 9.
Bishop et al. teach “Bioprospecting the American Alligator (Alligator mississippiensis) Host Defense Peptidome” (Title). Bishop et al. show a peptide of APOC164-88, which is not the native Apo6 APOC167-88 of SEQ ID NO: 9, compared to the instant SEQ ID NO: 1 as follows reading on the limitation of claim 1.
SEQ-1
X1X2
X3
X4
RNW
X8
S
X
10
X
11
X
12
X
13
X
14
X
15
X
16
X
17
X
18
L
X
20
X
21
T
X
23
A
criteria
abs
KR
TFW
RNW
FW
 
EQ
HR
FW
KR
KR
VFW
KR
EQ
KR
L
KR
DN
T
FW
A 
Art
FST
K
T
RNW
F
S
E
H
F
K
K
V
K
E
K
L
K
D
T
F
A


With respect to claims 19-20, Bishop et al. teach a composition comprising the cationic antimicrobial peptides (CAMPs) dissolved in an excipient of phosphate buffer (p14, Antibacterial Performance, para 1).
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (PLoS ONE 10(2): e0117394.) as applied to claims 1, 19-20, and further in view of STN peptide search (STN, November 2008).
Claim 2 is drawn to a peptide sequence of SEQ ID Nos: 2-8 or their variants.
Bishop et al. teach a peptide sequence of APOC164-88 as applied to claims 1 and 19-20 above. 
Bishop et al. do not explicitly teach substitution of functionally similar amino acids of E/Q and/or D/N in the peptide sequence of APOC164-88. 
STN peptide search teaches the amino acids of N, D, Q, and E are functionally equivalent amino acids in a peptide. One of ordinary skill in the art would have been taught to make E to Q substitution in Bishop’s peptide of APOC164-88 because STN peptide search teaches E and Q are  
    PNG
    media_image1.png
    375
    516
    media_image1.png
    Greyscale
functionally equivalent amino acids. A peptide sequence comparison of E to Q substitution in Bishop’s peptide of APOC164-88, reading on the instant sequence of SEQ 3 shown as follows.


Bishop
FST
K
T
RNW
F
S
E
H
F
K
K
V
K
E
K
L
K
D
T
F
A
STN





 
EQ





 
EQ


 



 
SEQ-3
 
K
T
RNW
F
S
Q
H
F
K
K
V
K
Q
K
L
K
N
T
F
A


One of ordinary skill in the art would have been taught to make E to Q substitution in Bishop’s peptide of APOC164-88 because STN peptide search teaches the amino acids of N, D, Q, and E are functionally equivalent amino acids. The combination would have reasonable expectation of success because N, D, Q, and E are functionally equivalent amino acids.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Allowable Subject Matter
The peptide sequences of SEQ ID Nos: 2 and 4-8 (comprising T to [FW] substitution) are free of the art.

Conclusion
 No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
19-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631